Citation Nr: 0603838	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The appellant served in the Army National Guard of Nebraska, 
with a period of active duty for training (ACDUTRA) from 
October 1962 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The June 2003 RO decision denied claims for 
service connection for bilateral hearing loss and tinnitus.  

The appellant's sworn testimony was obtained before a hearing 
officer at the RO in December 2003.  A transcript of this 
hearing is of record.  

In June 2004 the Board remanded the appeal because the 
appellant had submitted recently obtained evidence and had 
not waived review of such evidence by the RO.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claims for service connection for 
bilateral hearing loss and tinnitus, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of these claims.  

2.  Hearing loss and tinnitus were not incurred in or 
aggravated by any incident of active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss and tinnitus are not met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims on appeal, the Board must first determine whether the 
appellant has been apprised of the applicable law and 
regulations; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The appellant's claims on appeal were received in February 
2003, and notice of the VCAA was issued to the appellant 
later that same month, prior to any adjudication of the 
claims on appeal.  In compliance with Quartuccio and 
Pelegrini, the claims were denied in a June 2003 RO decision, 
after notice of the VCAA.  A statement of the case (SOC) was 
issued in October 2003, with supplemental statements of the 
case (SSOC's) issued in December 2003 and May 2005.  
Accordingly, with notice of the VCAA prior to the 
adjudication of the claims at the RO, compliance with 
Pelegrini is shown.  

The above correspondences provided the appellant of notice of 
the sort of information needed to substantiate his claims on 
appeal, and the appellant's reply is of record, along with 
arguments of his representative.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA case, holding that where 
claimant was advised of the need to submit competent medical 
evidence indicating that he had the disorders at issue, and 
further substantiating evidence suggestive of a linkage 
between his active service and the disorders, provisions of 
the VCAA as to notice are satisfied).  

The record also indicates that the appellant was provided 
with a copy of the June 2003 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support the claim on appeal.  The general 
advisement was reiterated in the SOC dated in October 2003 
and the SSOC's dated in December 2003 and May 2005.  

The VA has also obtained all identified records noted by the 
appellant throughout the pendency of this matter, since the 
inception of the claims.  38 U.S.C.A.§ 5103A (a),(b) and (c).  
In particular, the appellant has not responded to the VCAA 
notice by identifying any records which have not already been 
obtained.  The appellant was also provided a personal hearing 
at the RO in December 2003.  Additional development is not 
indicated.  

The Merits of the Claims

The appellant asserts that he acquired bilateral, high-
frequency, sensorineural hearing loss and tinnitus as a 
result of his exposure to acoustic trauma in service.  The 
appellant also argues, in the alternative, that he sustained 
a perforated left ear drum injury in November 1966, and that 
this injury caused or aggravated a preexisting bilateral 
hearing loss or tinnitus.  See Brief of the appellant's 
representative, January 2006.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

It is well-settled that in order for service connection to be 
established, the record must approximate findings indicating; 
(1) competent evidence of a current physical or mental 
disability; (2) an in service "event," evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

The appellant's claim is based upon certain events which he 
alleges occurred during ACDUTRA.  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of INACDUTRA during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 
3.6 (a)(d).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6 (c)(1).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  

However, presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (Holding in substance that only "veterans" are 
entitled to VA compensation under 38 C.F.R. §§ 1110 and 1131, 
and to establish status as "veteran" based on ACDUTRA, a 
claimant must establish that he was disabled resulting from 
an injury incurred in or disease contracted during the line 
of duty during that period.  Additionally, consideration 
under 38 C.F.R. §§ 3.307, 3.309, including presumption of 
sound condition and presumption of aggravation of a chronic 
preexisting disease (See 67 Fed. Reg. 67792-67793 (November 
7, 2002), is not for application in this appeal.  See 
Paulson, 7 Vet. App. at 470.  

Through the report of Ann Marie Gordon, M.D., M.P.H., 
received in April 2004, the appellant is diagnosed as having 
hearing loss - the first prong of the Pond and Rose test is 
therefore satisfied for the purpose of development of the 
appeal.  
However, because the record does not support the appellant's 
account of the claimed in-service incidents, the application 
for service connection fails.

The in-service event or events relied upon by the appellant 
concerns his participation in basic combat training, and his 
duties as a light vehicle driver.  The appellant argues that 
during basic training he was exposed to loud noises during 
"live-fire" exercises, and that he was in close proximity 
to an explosion, after which he had "complete loss of 
hearing for probably two days" in the left ear.  Transcript 
of December 2003 RO Hearing (T., page 4).  The appellant 
further reports that after that incident, he had periodic 
ringing in his ears, indicative of tinnitus.  The appellant 
also reported that he has had the ringing of his ears 
continuously since that time.  (T. 6).  

Although the record is unclear as to the time of the alleged 
occurrence, the appellant also testified that at some point 
either during or after basic training, he hauled ammunition 
in support of artillery units, and that the gun crews would 
permit him and his fellows to fire the guns.  

Further, at some point prior to November 19, 1966, (i.e., 
approximately three years after completion of basic combat 
training) the appellant was noted to have a perforated left 
ear during an annual physical examination by the National 
Guard.
Significantly, the record also shows that the appellant 
reported to a VA examiner in September 2003 facts which led 
the examiner to conclude that "following the military as a 
civilian he has had a significant history of noise exposure 
including that from welding, farming, hunting and operating 
heavy equipment, all of which were done without any ear 
protection."   

In August 2003, the State of Nebraska Office of the Adjutant 
General forwarded to the RO the appellant's service medical 
records; record of participation in training; and report of 
separation.  As discussed below, the appellant's service 
personnel and medical records demonstrate the occurrence of 
none of the claimed in-service incidents, and indeed, belie 
the appellant's report.  

As to his report of events during basic training, the report 
of the appellant's pre-separation medical examination dated 
in March 1963 indicates that upon clinical examination, his 
hearing was noted to be normal.  The appellant's "PULHES" 
physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  The PULHES 
designator as to the appellant's hearing thus indicated no 
abnormalities.  

The accompanying report of medical history questionnaire 
indicates that the appellant denied then having, or ever 
having had "ear . . . trouble."  Thus, the service medical 
record, including the appellant's self report, was generated 
with a view towards ascertaining the appellant's then-state 
of physical readiness and directly contradicts the veteran's 
current account.  In this respect, his service medical record 
is akin to a statement of diagnosis and treatment, which is 
generally accorded a high degree of probative value in the 
law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). 

Following completion of basic training, the appellant began 
his service with the Nebraska National Guard, as indicated by 
a report of "Retirement Credits Record" contained in the 
claims folder.  In January 1966, the appellant underwent an 
"annual" physical examination conducted by the National 
Guard.  He  again denied then having, or ever having had 
"ear . . . trouble."  Although he was noted to have an 
auditory threshold of 30 in 4000 Hertz frequency, the 
appellant's PULHES profile again noted that he was in a high 
level of fitness for continued duty with the National Guard, 
including as to his hearing capacity.  See 38 C.F.R. 
§ 3.385 (Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  

The appellant underwent a further physical examination, 
conducted by the National Guard, on Saturday, November 19, 
1966.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); 
Smith (Brady) v. Derwinski, 1 Vet. App. 238 (1991) (Generally 
observing that tribunals may take "judicial notice" of 
information which is not subject to reasonable dispute).  The 
findings of this examination and its date are highly 
probative.

Firstly, the report of medical history questionnaire prepared 
by the appellant, reflects that he then denied having, or 
ever having had, "hearing loss," and "ear . . . trouble."  
The report of clinical examination reflects no abnormalities 
were noted, and the appellant's PULHES profile was again 
assessed as "1" in all categories.  The fact that the 
appellant denied then having, or ever having had, hearing 
loss and ear trouble directly belies his current assertion 
that he has had tinnitus and hearing loss since the incidents 
of his basic training.  

The November 1966 report is highly probative because it was 
generated with the specific purpose of ascertaining the 
appellant's then-physical readiness for active military duty, 
akin to an examination for the purposes of diagnosis and 
treatment.  Conversely, the appellant's current report is 
generated for the specific purpose of obtaining VA 
compensation benefits, without clinical (i.e., medical) 
support for his assertions.  Rucker, supra.  

The fact that the appellant's annual examination took place 
on November 19, 1966 - a Saturday, is also significant 
because it suggests that the appellant was apparently tasked 
as part of his regular, once-monthly, weekend drill with the 
National Guard to undergo the examination.  The appellant was 
not serving on active duty for any significant period prior 
to the Saturday he underwent the examination - a finding 
verified by his Retirement Credits Record, which showed that 
at that time, he last underwent a two-week period of ACDUTRA 
from June 4 through 19, 1966.  From the last period of 
ACDUTRA to November 19, 1966, there is no indication in his 
service medical records of any acoustic or other trauma.  


Stated alternatively, the appellant apparently reported for 
the service department medical examination on Saturday, 
November 19, 1966 from wholly civilian status and with a 
perforated left ear without reference to any incident of 
previous active military service - the last occurring 
approximately five months earlier.  There is absolutely no 
evidence indicating that the perforated left ear was 
sustained as a result of any incident of active military 
service.      

In short, the appellant's reported active military duty 
acoustic trauma, or trauma to the left ear, is directly 
contradicted by the record.  There must be corroborative 
evidence to suggest the occurrence of the reported incidents.  
Cf. 38 U.S.C.A 
§ 1154(b); 38 C.F.R. § 3.304(d). (Generally providing a 
presumption of credibility to claimant's accounts of in-
service events in the case of combat veterans).  

For the Board to conclude that the events as reported by the 
appellant occurred  would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Thus, the claims are denied on the basis that the appellant 
did not sustain any in-service events, and the second prong 
of a successful claim of service connection.  In this regard, 
to the extent that the record contains any medical opinions 
supportive of or against the claims, because they address the 
third factor of the Rose and Pond inquiry as is stated above 
(i.e., the question of competent medical evidence linking the 
established in-service event and the current disability), the 
medical opinions are wholly without probative value.  

In particular, although Dr. Gordon reported that she had 
reviewed the appellant's claims file and "pertinent 
records," her April 2004 letter clearly reveals that she 
accorded the appellant complete credibility in his factual 
account - which is not the province of any medical examiner, 
but one within the Board's responsibility to evaluate.  That 
Dr. Gordon apparently had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  

The sub-silentio opinion of Dr. Gordon that the appellant is 
truthful is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the appellant's 
recklessness.  However, evidence was of record indicating 
that the appellant had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the appellant was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].    
  
In short, because there is no evidence that the appellant 
sustained any in-service events which can be identified as 
being linked to a current disorder, the appeal as to both of 
the claims is denied.

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


